DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 18 September 2022.
Claims 1-19 are currently pending and have been examined. 
This action is made FINAL.

Response to Arguments/Amendments
Applicant's arguments/amendments with respect to the objections to the claims have been fully considered and are persuasive. The objection to claim(s) 10-11 has been withdrawn.
Applicant's arguments/amendments with respect to the rejection of claim(s) 5 and 11-19 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejection of claim(s) 5 and 11-19 under 35 U.S.C. 112(b) has been withdrawn.
Applicant's arguments, see remarks at page(s) 7-10, filed 18 September 2022, with respect to the rejection of claim(s) 1-2 and 14-19 under 35 U.S.C. 103 over Koselka et al. have been fully considered but are not persuasive. Specifically:
	Applicant argues that Koselka fails to teach, inter alia, "wherein said processing unit is operable to navigate an environment utilizing signals from said global positioning satellite receiver."
Examiner’s Response:
	Applicant argues that Koselka only describes that the platform may house a GPS system and appears to only describe utilizing GPS coordinates to delineate a field. However, the Examiner respectfully disagrees. While Koselka does not explicitly use the exact wording of the Applicant’s claim, Koselka does suggest the limitation, as broadly interpreted. Claims 1 and 11 recite “wherein said processing unit is operable to navigate an environment utilizing signals from said global positioning satellite receiver”. As broadly interpreted, a processing unit is not interpreted as a controller that is physically controlling or navigating an environment utilizing signals from a GPS. In other words, it is processing signals or commands to assist in navigation and provide signals for the controller. Koselka discloses a robot that comprises a GPS sensor to simplify the mapping process and the robot moves through a field to map and determine plant locations. Koselka also discloses logging position relative to landmarks and its GPS coordinates in the map (i.e., determining its position on the map) (see abstract and at least [0011], [0026], and [0099]). As such, the use of a processing unit for receiving signals from a GPS sensor for a mapping process and determining the robot’s relative position in a map could be receiving, by a processing unit, navigation information to be processed by the processing unit to assist with navigation in the environment and for mapping does suggest the limitation, under a broadest reasonable interpretation, argued by the Applicant. While the Examiner agrees that the exact language of the claim limitation is not present in the disclosure of Koselka, the teachings of Koselka going to the use of a processing unit for receiving signals from a GPS sensor for a mapping process and determining the robot’s relative position in a map does suggest Applicant’s invention, as broadly interpreted. Therefore, Applicant argument is not persuasive.

	Applicant also argues that Anderson fails to teach, inter alia, "wherein said processing unit is operable to navigate said environment utilizing signals from said first and second perception sensors in a GPS denied environment."
Examiner’s Response:
	Applicant argues that Anderson appears to only describe a truck operable to detect its position relative to non-mobile objects such that an operator may initiate preprogrammed maneuvers to change the movement of the truck. However, the Examiner respectfully disagrees. While Anderson does not explicitly use the exact wording of the Applicant’s claim, Anderson does suggest the limitation, as broadly interpreted, “wherein said processing unit is operable to navigate said environment utilizing signals from said first and second perception sensors in a GPS denied environment”. As broadly interpreted, a processing unit is not interpreted as a controller that is physically controlling or navigating an environment utilizing signals from said first and second perception sensors. In other words, it is processing signals or commands to assist in navigation and provide signals for the controller. Additionally, Anderson discloses a machine controller which receives the environmental data from sensors, and interacts with knowledge base and behavior library, in order to determine which commands (i.e., navigation instructions) to send to the vehicle's steering, braking, and propulsion components (see Col. 3, lines 22-38, Col. 7, lines 24-44, Col. 9 lines 20-33, and Col 11, lines 39-59, as well as Col. 12, lines 41-54 regarding an autonomous machine controller). Additionally, Anderson teaches, regarding a situation where there is significant reduction in GPS accuracy (i.e., GPS denied environment) and instead using the camera and or lidar sensor may be used for navigation or identifying location (see at least Col. 10, lines 30-50). While the Examiner agrees that the exact language of the claim limitation is not present in the disclosure of Anderson, the teachings of Anderson going to the use of a machine controller which receives the environmental data from sensors and determines which commands to send to the vehicle's steering, braking, and propulsion components does suggest Applicant’s invention, as broadly interpreted. Therefore, Applicant argument is not persuasive.

Applicant's arguments, see remarks at page(s) 10-11, filed 18 September 2022, with respect to the rejection of claim(s) 13 under 35 U.S.C. 103 over Koselka et al. have been fully considered but are not persuasive. Specifically, Applicant argues:
The combination of Koselka and Anderson fails to teach, suggest, or motivate, inter alia, "wherein said controller is operable to adjust steering and throttling commands utilizing signals received from said plurality of perception sensors."
Examiner’s Response:
Applicant argues that the combination of Koselka and Anderson fails to teach, suggest, or motivate, inter alia, "wherein said controller is operable to adjust steering and throttling commands utilizing signals received from said plurality of perception sensors." However, the Examiner respectfully disagrees. While Anderson does not explicitly use the exact wording of the Applicant’s claim, Anderson does suggest the limitation, as broadly interpreted. Anderson teaches a machine controller which receives the environmental data from sensors, and interacts with knowledge base and behavior library, in order to determine which commands to send to the vehicle's steering, braking, and propulsion components (see Col. 3, lines 22-38, Col. 7, lines 24-44, Col. 9 lines 20-33, and Col 11, lines 39-59, as well as Col. 12, lines 41-54 regarding an autonomous machine controller). While the Examiner agrees that the exact language of the claim limitation is not present in the disclosure of Anderson, the teachings of Anderson going to the use of a machine controller which receives the environmental data from sensors and determines which commands to send to the vehicle's steering, braking, and propulsion components does suggest Applicant’s invention, as broadly interpreted. Therefore, Applicant argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-4, 8-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Koselka et al. (US. Pub. No. 20050126144 A1) in view of Anderson (US. Patent No. 8195342 B2).
Regarding claims 1 and 11:
	Koselka teaches:
An autonomous agricultural vehicle (see abstract and see at least sections [0003], [0011]-[0013], and [0016] regarding a harvesting robot.)
comprising: a wheel-set operably connected with a power source (see at least Fig. 1 “robot” with drive wheels and see at least sections [0083] and [0090] regarding drive wheels. See at least sections [0013], [0083], and [0090] regarding being self-propelled and/or main power components.)
a processing unit including a memory unit (see at least section [0088] regarding an internal computer and electronics. See at least section [0076] regarding a database.)
a controller operable to receive and transmit signals to said processing unit (see at least sections [0013], [0083], and [0090]-[0091] regarding the robot being self-propelled and having independently driving drive wheels. The harvesting and robot are automated and it would be obvious that it includes a controller to independently move drive wheels and etc.)
wherein said controller is operable to control said wheel-set (see at least sections [0013], [0083], and [0090]-[0091] regarding the robot being self-propelled and having independently driving drive wheels. A single engine may drive the drive wheels. The harvesting and robot are automated and it would be obvious that it includes a controller to independently move drive wheels and etc.)
a wireless communication system electrically connected with said processing unit (see abstract regarding each of the elements in the system may be configured to communicate with each other using wireless communications technologies. Also, see at least sections [0083], [0088], and [0090] regarding a wireless communication device.)
a global positioning satellite receiver electrically connected with said processing unit (see at least the abstract and sections [0011], [0026], [0083], and [0090] regarding a robot employed with a GPS sensor and GPS system.)
a first perception sensor electrically connected with said processing unit, wherein said first perception sensor is operable to detect environmental features (see abstract, Fig. 1 “robot”, and at least sections [0011], [0013], [0015], [0026], [0061]-[0062], [0084]-[0087], and [0099] regarding a camera and/or one or more environmental sensors.)
and a second perception sensor electrically connected with said processing unit, wherein said second perception sensor is operable to detect a feature of a tree (see abstract, Fig. 1 “robot”, and at least sections [0011], [0013], [0015], [0026], [0028], [0059], [0061]-[0062], [0084]-[0087], and [0099] regarding a camera and/or sensors to sense changes in coloration of the leaves, bark, or fruit. This could also include branches, the fruit, and insect/mite infestations.)
wherein said processing unit is operable to navigate an environment utilizing signals from said global positioning satellite receiver in a GPS guidance mode (see at least sections [0085], [0090], and [0099] regarding a GPS and coordinates being provided. Also, see abstract and at least [0011] and [0026].)
Koselka does not explicitly teach wherein said processing unit is operable to navigate said environment utilizing signals from said first and second perception sensors in a localization guidance mode; wherein said processing unit is operable to switch from said GPS guidance mode to said localization guidance mode.
	Anderson teaches:
wherein said processing unit is operable to navigate said environment utilizing signals from said first and second perception sensors in a localization guidance mode (see at least Col. 10, lines 30-50, regarding a situation where there is significant reduction in GPS accuracy and instead the camera and or lidar sensor (i.e., localization guidance mode) may be used for navigation or identifying location. Also, see Col. 3, lines 22-38, Col. 7, lines 24-44, Col. 9 lines 20-33, and Col 11, lines 39-59, as well as Col. 12, lines 41-54 regarding an autonomous machine controller.)
wherein said processing unit is operable to switch from said GPS guidance mode to said localization guidance mode (see at least Col. 10, lines 30-50, regarding a situation where there is significant reduction in GPS accuracy and instead the camera and or lidar sensor (i.e., localization guidance mode) may be used for navigation or identifying location.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated harvesting system for a vehicle of Koselka et al. by the system of Anderson wherein said processing unit is operable to navigate said environment utilizing signals from said first and second perception sensors in a localization guidance mode; wherein said processing unit is operable to switch from said GPS guidance mode to said localization guidance mode as both systems are directed to an autonomous vehicles at a worksite and one of ordinary skill in the art would have recognized the established function of having wherein said processing unit is operable to navigate said environment utilizing signals from said first and second perception sensors in a localization guidance mode; wherein said processing unit is operable to switch from said GPS guidance mode to said localization guidance mode and predictably would have applied it to improve the automated harvesting system for a vehicle of Koselka et al.

Regarding claims 2 and 14:
Koselka does not explicitly teach wherein said first perception sensor is one of a depth camera, an inertial measurement unit, a light detection and ranging unit, a radar, an ultrasonic unit, and an odometry unit.
	Anderson teaches:
wherein said first perception sensor is one of a depth camera, an inertial measurement unit, a light detection and ranging unit, a radar, an ultrasonic unit, and an odometry unit (see at least Col. 9, lines 20-33, and Col. 10, lines 7-21, regarding a sensor system comprising of two or three dimensional lidar and/or ultrasonic sensor. Also, see Col. 7, lines 31-44, regarding a sensor system comprising of a set of sensors.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated harvesting system for a vehicle of Koselka et al. by the system of Anderson wherein said first perception sensor is one of a depth camera, an inertial measurement unit, a light detection and ranging unit, a radar, an ultrasonic unit, and an odometry unit as both systems are directed to an autonomous vehicles at a worksite and one of ordinary skill in the art would have recognized the established function of having wherein said first perception sensor is one of a depth camera, an inertial measurement unit, a light detection and ranging unit, a radar, an ultrasonic unit, and an odometry unit and predictably would have applied it to improve the automated harvesting system for a vehicle of Koselka et al.

Regarding claim 3:
Koselka does not explicitly teach wherein said second perception sensor is one of a depth camera, an inertial measurement unit, a light detection and ranging unit, a radar, an ultrasonic unit, and an odometry unit.
	Anderson teaches:
wherein said second perception sensor is one of a depth camera, an inertial measurement unit, a light detection and ranging unit, a radar, an ultrasonic unit, and an odometry unit (see at least Col. 9, lines 20-33, and Col. 10, lines 7-21, regarding a sensor system comprising of two or three dimensional lidar and/or ultrasonic sensor. Also, see Col. 7, lines 31-44, regarding a sensor system comprising of a set of sensors.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated harvesting system for a vehicle of Koselka et al. by the system of Anderson wherein said second perception sensor is one of a depth camera, an inertial measurement unit, a light detection and ranging unit, a radar, an ultrasonic unit, and an odometry unit as both systems are directed to an autonomous vehicles at a worksite and one of ordinary skill in the art would have recognized the established function of having wherein said second perception sensor is one of a depth camera, an inertial measurement unit, a light detection and ranging unit, a radar, an ultrasonic unit, and an odometry unit and predictably would have applied it to improve the automated harvesting system for a vehicle of Koselka et al.

Regarding claim 4:
	Koselka teaches:
wherein said environment comprises an orchard (see at least sections [0011], [0028], and [0081] regarding an orchard.)
and said environmental features comprise a crop (see at least the abstract and sections [0011], [0026], [0034], [0048], [0056], [0069], and [0096] regarding crops.)

Regarding claim 8:
	Koselka teaches:
wherein said processing unit is operable to receive and store environmental feature position information and tree position information received from said first and second sensors in said memory unit (see the abstract and at least sections [0011], [0014]-[0015], [0026], [0051], [0085], [0099] regarding positions and locations of plants or trees. This could also include approximate positions of the fruit on each plant.)

Regarding claim 9:
	Koselka teaches:
wherein said processing unit is operable to utilize a first environmental feature position information stored in said memory unit to determine a relative location of a second environmental feature (see at least sections [0085] and [0099] regarding cameras getting multiple views of a tree and getting relative locations to objects or landmarks.)

Regarding claim 12:
Koselka does not explicitly teach wherein said wireless communication system comprises a radio frequency transmitter and a radio frequency receiver.
	Anderson teaches:
wherein said wireless communication system comprises a radio frequency transmitter and a radio frequency receiver (see at least Col. 9, lines 8-33, regarding transmitting and receiving data from a communications unit and use of a radio frequency identification reader.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated harvesting system for a vehicle of Koselka et al. by the system of Anderson wherein said wireless communication system comprises a radio frequency transmitter and a radio frequency receiver as both systems are directed to an autonomous vehicles at a worksite and one of ordinary skill in the art would have recognized the established function of having wherein said wireless communication system comprises a radio frequency transmitter and a radio frequency receiver and predictably would have applied it to improve the automated harvesting system for a vehicle of Koselka et al.

Regarding claim 13:
Koselka does not explicitly teach wherein said controller is operable to adjust steering and throttling commands utilizing signals received from said plurality of perception sensors.
	Anderson teaches:
wherein said controller is operable to adjust steering and throttling commands utilizing signals received from said plurality of perception sensors (see at least Col. 1, line 61 to Col. 2, line 2, regarding a steering system and propulsion system. Also, see at least Col. 4, lines 44-56, Col. 10, lines 30-50, regarding operating according to the sensor system which could involve avoiding an obstacle. Additionally, see Col. 3, lines 22-38, Col. 7, lines 24-44, Col. 9 lines 20-33, and Col 11, lines 39-59, a machine controller which receives the environmental data from sensors and determines which commands to send to the vehicle's steering, braking, and propulsion components, as well as Col. 12, lines 41-54 regarding an autonomous machine controller)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated harvesting system for a vehicle of Koselka et al. by the system of Anderson wherein said controller is operable to adjust steering and throttling commands utilizing signals received from said plurality of perception sensors as both systems are directed to an autonomous vehicles at a worksite and one of ordinary skill in the art would have recognized the established function of having wherein said controller is operable to adjust steering and throttling commands utilizing signals received from said plurality of perception sensors and predictably would have applied it to improve the automated harvesting system for a vehicle of Koselka et al.

Regarding claim 15:
	Koselka teaches:
wherein said controller is electrically connected with said wheel-set and operably connected with said power source (see at least sections [0013], [0083], and [0090]-[0091] regarding the robot being self-propelled and having independently driving drive wheels. The harvesting and robot are automated and it would be obvious that it includes a controller to independently move drive wheels and etc.)

Regarding claim 16:
Koselka does not explicitly teach wherein said controller transmits steering and throttling command information to said processing unit.
	Anderson teaches:
wherein said controller transmits steering and throttling command information to said processing unit (see at least Col. 6, lines 52-67, regarding a controller executing steering or propulsion system commands.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated harvesting system for a vehicle of Koselka et al. by the system of Anderson wherein said controller transmits steering and throttling command information to said processing unit as both systems are directed to an autonomous vehicles at a worksite and one of ordinary skill in the art would have recognized the established function of having wherein said controller transmits steering and throttling command information to said processing unit and predictably would have applied it to improve the automated harvesting system for a vehicle of Koselka et al.

Regarding claim 17:
Koselka does not explicitly teach further comprising a remote control having a user interface, wherein said remote control is operable to transmit commands to said processing unit.
	Anderson teaches:
further comprising a remote control having a user interface, wherein said remote control is operable to transmit commands to said processing unit (see at least Col. 5, lines 48-61, Col. 6, lines 15-34, Col. 8, lines 17-23, Col. 10, line 62 to Col. 11, line 8, and Col. 11, lines 39-59, regarding a user interface and display with remote control capabilities.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated harvesting system for a vehicle of Koselka et al. by the system of Anderson further comprising a remote control having a user interface, wherein said remote control is operable to transmit commands to said processing unit as both systems are directed to an autonomous vehicles at a worksite and one of ordinary skill in the art would have recognized the established function of having further comprising a remote control having a user interface, wherein said remote control is operable to transmit commands to said processing unit and predictably would have applied it to improve the automated harvesting system for a vehicle of Koselka et al.

Regarding claim 18:
Koselka does not explicitly teach wherein said user interface includes at least one of navigation guidance mode selection, manual override, and real-time telemetry.
	Anderson teaches:
wherein said user interface includes at least one of navigation guidance mode selection, manual override, and real-time telemetry (see at least Col. 5, lines 48-61, Col. 6, lines 15-34, Col. 8, lines 17-23, Col. 10, line 62 to Col. 11, line 8, Col. 11, lines 39-59, and Col. 16, lines 42-58, regarding a user interface and display with remote control capabilities. This could include receiving user input to change movement of the vehicle (i.e. example of manual override) or change from autonomous to semi-autonomous based on current conditions.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated harvesting system for a vehicle of Koselka et al. by the system of Anderson wherein said user interface includes at least one of navigation guidance mode selection, manual override, and real-time telemetry as both systems are directed to an autonomous vehicles at a worksite and one of ordinary skill in the art would have recognized the established function of having wherein said user interface includes at least one of navigation guidance mode selection, manual override, and real-time telemetry and predictably would have applied it to improve the automated harvesting system for a vehicle of Koselka et al.

Regarding claim 19:
	Koselka teaches:
wherein said processing unit is configured to utilize information transmitted by said plurality of perception sensors for at least one of path planning, trajectory, obstacle avoidance, obstacle collision prevention, environment mapping, and position estimation (see at least the abstract and sections [0011], [0026], [0028], [0085], [0088], and [0099]-[0100] regarding mapping locations with the harvester with sensors and/or a camera.)

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koselka et al. (US. Pub. No. 20050126144 A1) in view of Anderson (US. Patent No. 8195342 B2), as applied to claim 4 above, and in further view of Mayo (US. Patent No. 7757471 B2).
Regarding claim 5:
The combination of Koselka and Anderson does not explicitly teach further comprising a tree shaking machine head operable to engage and shake said tree, wherein said first and second perception sensors communicate information concerning a distance between said tree shaking machine head and said tree to said processing unit, and wherein said processing unit is operable to provide signals to said controller for engaging said tree.
	Mayo teaches:
further comprising a tree shaking machine head operable to engage and shake said tree (see at least abstract and Col. 1, line 64 to Col. 3, line 49, regarding a tree sensing and shaking system.)
wherein said first and second perception sensors communicate information concerning a distance between said tree shaking machine head and said tree to said processing unit (see at least Col. 3, lines 24-37, regarding sensors and measuring a distance to a tree.)
and wherein said processing unit is operable to provide signals to said controller for engaging said tree (see at least Col. 2, lines 21-30, and Col. 3, lines 24-37, regarding a controller and a programmable logic control device.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated harvesting system for a vehicle of Koselka et al. as modified by Anderson by the system of Mayo further comprising a tree shaking machine head operable to engage and shake a tree, wherein said first and second perception sensors communicate information concerning a distance between said tree shaking machine head and said tree to said processing unit, and wherein said processing unit is operable to provide signals to said controller for engaging said tree as all systems are directed to an autonomous vehicle at a worksite and one of ordinary skill in the art would have recognized the established function of having further comprising a tree shaking machine head operable to engage and shake a tree, wherein said first and second perception sensors communicate information concerning a distance between said tree shaking machine head and said tree to said processing unit, and wherein said processing unit is operable to provide signals to said controller for engaging said tree and predictably would have applied it to improve the automated harvesting system for a vehicle of Koselka et al. as modified by Anderson.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koselka et al. (US. Pub. No. 20050126144 A1) in view of Anderson (US. Patent No. 8195342 B2), as applied to claim 4 above, and in further view of Rotole et al. (US. Pub. No. 20180116115 A1).
Regarding claim 6:
The combination of Koselka and Anderson does not explicitly teach further comprising a sweeper brush operable to move said crop into windrows, wherein said first and second perception sensors communicate information concerning a distance between said sweeper brush and said tree to said processing unit.
	Rotole teaches:
further comprising a sweeper brush operable to move said crop into windrows (see at least sections [0041] and [0043] regarding windrows and converging device which could be a brush.)
wherein said first and second perception sensors communicate information concerning a distance between said sweeper brush and said tree to said processing unit (see at least sections [0030] and [0052] regarding spacing for the operation of harvesting, which could be what the perception sensors are ensuring from the tree.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated harvesting system for a vehicle of Koselka et al. as modified by Anderson by the system of Rotole et al. further comprising a sweeper brush operable to move said crop into windrows, wherein said first and second perception sensors communicate information concerning a distance between said sweeper brush and said tree to said processing unit as all systems are directed to work vehicles and/or agricultural vehicles and one of ordinary skill in the art would have recognized the established function of having further comprising a sweeper brush operable to move said crop into windrows, wherein said first and second perception sensors communicate information concerning a distance between said sweeper brush and said tree to said processing unit and predictably would have applied it to improve the automated harvesting system for a vehicle of Koselka et al. as modified by Anderson.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koselka et al. (US. Pub. No. 20050126144 A1) in view of Anderson (US. Patent No. 8195342 B2), as applied to claim 4 above, and in further view of Kormann (EP 2302995 B1).
Regarding claim 7:
	Koselka teaches:
further comprising a storage bin operable to receive said crop (see at least sections [0013], [0089], [0094], and [0096]-[0098] regarding a harvester bin.)
The combination of Koselka and Anderson does not explicitly teach wherein said storage bin is operable to transfer said crop to a shuttle truck.
	Kormann teaches
and wherein said storage bin is operable to transfer said crop to a shuttle truck (see at least the abstract and pages 1, 3, and 4 regarding transfer of crops to a harvester.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated harvesting system for a vehicle of Koselka et al. as modified by Anderson by the system of Kormann wherein said storage bin is operable to transfer said crop to a shuttle truck as all systems are directed to work vehicles and/or agricultural vehicles and one of ordinary skill in the art would have recognized the established function of having wherein said storage bin is operable to transfer said crop to a shuttle truck and predictably would have applied it to improve the automated harvesting system for a vehicle of Koselka et al. as modified by Anderson.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Koselka et al. (US. Pub. No. 20050126144 A1) in view of Anderson (US. Patent No. 8195342 B2), as applied to claim 8 above, and in further view of Yamakado et al. (US. Pub. No. 20120179349 A1).
Regarding claim 10:
	Koselka teaches:
wherein said processing unit is operable to navigate in a GPS guidance mode (see at least sections [0085], [0090], and [0099] regarding a GPS and coordinates being provided to a robot.)
Koselka does not explicitly teach a localization guidance mode, and a yaw rate guidance mode, wherein said processing unit is operable to switch from GPS guidance mode to localization guidance mode when global positioning satellite data is limited or denied.
	Anderson teaches:
a localization guidance mode (see at least Col. 10, lines 30-50, regarding sensors being used for identifying the location of the vehicle relative to non-mobile objects.)
wherein said processing unit is operable to switch from GPS guidance mode to localization guidance mode when global positioning satellite data is limited or denied (see at least Col. 10, lines 30-50, regarding a situation where there is significant reduction in GPS accuracy and instead the camera and or lidar sensor may be used for navigation or identifying location.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated harvesting system for a vehicle of Koselka et al. by the system of Anderson including a localization guidance mode, wherein said processing unit is operable to switch from GPS guidance mode to localization guidance mode when global positioning satellite data is limited or denied as both systems are directed to an autonomous vehicles at a worksite and one of ordinary skill in the art would have recognized the established function of having included a localization guidance mode, wherein said processing unit is operable to switch from GPS guidance mode to localization guidance mode when global positioning satellite data is limited or denied and predictably would have applied it to improve the automated harvesting system for a vehicle of Koselka et al.
The combination of Koselka and Anderson does not explicitly teach a yaw rate guidance mode.
	Yamakado teaches:
and a yaw rate guidance mode (see at least the abstract and section [0014] regarding a yaw control mode for a vehicle.)
It would have been obvious to one of ordinary skill in the art before the effective date of the present invention to modify the automated harvesting system for a vehicle of Koselka et al. as modified by Anderson by the system of Yamakado et al. a yaw rate guidance mode as all systems are directed to autonomous vehicles and one of ordinary skill in the art would have recognized the established function of having a yaw rate guidance mode and predictably would have applied it to improve the automated harvesting system for a vehicle of Koselka et al. as modified by Anderson.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connor L Knight whose telephone number is (571)272-5817. The examiner can normally be reached Mon-Fri 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313)446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.K/Examiner, Art Unit 3666 

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666